     Case 2:20-cv-01264-WBS-GGH Document 22 Filed 03/16/21 Page 1 of 4


1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                 ----oo0oo----

11

12   WILLIE ERVIN CHADWICK,                   No. 2:20-cv-01264 WBS GGH P
13                 Plaintiff,

14         v.                                 ORDER
15   RICK HILL, Warden

16                 Defendant.

17

18                                 ----oo0oo----
19              Petitioner, a state prisoner proceeding through
20   counsel, has filed this application for a writ of habeas corpus
21   pursuant to 28 U.S.C. § 2254.      The matter was referred to a
22   United States Magistrate Judge pursuant to 28 U.S.C. §
23   636(b)(1)(B) and Local Rule 302.
24              On January 25, 2021, the magistrate judge filed
25   findings and recommendations herein which were served on all
26   parties and which contained notice to all parties that any
27   objections to the findings and recommendations were to be filed
28
                                          1
     Case 2:20-cv-01264-WBS-GGH Document 22 Filed 03/16/21 Page 2 of 4


1    within twenty-one days.      (See Docket No. 17.)     Petitioner has

2    filed objections to the findings and recommendations. (See Docket

3    No. 21.)

4               Petitioner contends that the magistrate judge erred

5    when he held that a “thin reed of evidence” showing that the

6    victim entered petitioner’s house in a violent (as opposed to

7    angry) fashion could support a finding that the victim “forcibly

8    entered” petitioner’s home and was sufficient to justify

9    counsel’s decision to advise her client that he did not need to

10   testify to support his claim of self-defense.         (See Docket No. 21

11   at 2.)    Petitioner argues that this “this reed” of evidence

12   establishes only that the victim acted in an arguably “violent”

13   manner upon entry into the residence but not that she engaged in

14   violence or acted unlawful and forcibly in order to gain entry

15   into the residence, as required for California Criminal Jury

16   Instruction No. 3477 to apply.     1   (See id. at 3.)

17              The Supreme Court has instructed that counsel should be

18   “strongly presumed to have rendered adequate assistance and made

19   all significant decisions in the exercise of reasonable

20   professional judgment.”      Cullen v. Pinholster, 563 U.S. 170, 189
21   (2011)(internal citations omitted).       The court agrees that trial

22
           1   California Criminal Jury Instruction No. 3477 raises
23   the presumption that the resident was reasonably afraid of death
     or great bodily injury if: (1) an intruder unlawfully and
24   forcibly (entered/[or] was entering) the defendant’s home; (2)
     the defendant knew [or reasonably believed] that an intruder
25   unlawfully and forcibly (entered/[or] was entering) the
26   defendant’s home; (3) the intruder was not a member of the
     defendant’s household or family;; and (4) the defendant used
27   force intended to or likely to cause death or great bodily injury
     to the intruder inside the home. (See Cal. Crim. Jury Instruction
28   No. 3477.)
                                     2
     Case 2:20-cv-01264-WBS-GGH Document 22 Filed 03/16/21 Page 3 of 4


1    counsel’s reliance on the jury instruction in lieu of

2    petitioner’s testimony was not unreasonable.         The trial court

3    agreed with petitioner’s trial counsel that the jury might

4    conclude that a forcible entry had occurred given the victim’s

5    aggressive manner when she entered into the house. (See Docket

6    No. 17 at 13.)     Moreover, petitioner’s trial counsel stated that

7    she had practiced putting the defendant on the stand but

8    determined that he was a poor witness who was easily rattled into

9    becoming hostile.     (See id. at 8.)    Petitioner’s prior domestic

10   abuse convictions, violent crimes, and other crimes of moral

11   turpitude would have been permitted for impeachment purposes had

12   petitioner decided to take the stand and were bound to have

13   significantly influenced the jury’s perception of petitioner’s

14   credibility.     (See id. at 14.)    Given the deference granted to

15   the tactical decisions of counsel, defendant does not come close

16   to establishing ineffective assistance of counsel, much less that

17   he was prejudiced by counsel’s conduct.

18              In accordance with the provisions of 28 U.S.C. §

19   636(b)(1)(C) and Local Rule 304, this court has conducted a de

20   novo review of this case.      Having carefully reviewed the entire
21   file, the court finds the findings and recommendations to be

22   supported by the record and by proper analysis.

23              Because the court concludes that “jurists of reason”

24   could reach different conclusions with respect to plaintiff’s

25   ineffective assistance of counsel claim, the court will issue a

26   certificate of appealability on that issue under 28 U.S.C. §
27   2253(c).   See Fed. R. App. P. 22(b); Jennings v. Woodford, 290

28   F.3d 1006, 1010 (9th Cir. 2002).
                                          3
     Case 2:20-cv-01264-WBS-GGH Document 22 Filed 03/16/21 Page 4 of 4


1               Accordingly, IT IS HEREBY ORDERED that:

2               1.    The findings and recommendations filed January 25,

3    2020 are adopted in full;

4               2.    The habeas petition is denied; and

5               3.    The court issues a certificate of appealability as

6    to petitioner’s ineffective assistance of counsel claim.

7    Dated:   March 15, 2021

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          4
